Citation Nr: 0328945	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  02-12 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for brain 
damage.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Wills, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
September 1971.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal of a rating decision rendered in May 2002 by 
the Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (the RO) which continued to deny the 
veteran's previously-denied claim of entitlement to service 
connection for a brain damage.

Procedural History

In a September 1990 rating decision the RO denied the 
veteran's claim of entitlement to service connection for 
brain damage, stating that veteran failed to prosecute his 
claim because did not report for a  required VA examination 
and the evidence was insufficient to evaluate without a VA 
examination.  See 38 C.F.R. §§ 3.158, 3.655 (2002).  In 
October 1990 the RO sent the veteran a letter informing the 
veteran that his claim was denied; he did not appeal.

In February 1992 the RO received the veteran's request to 
reopen his claim of entitlement to service connection for a 
brain damage, claimed to have been  caused by accidental gas 
asphyxiation while in service.  In an April 1992 rating 
decision, the RO declined to reopen the claim.  In April 1992 
the RO sent the veteran a letter stating that his claim for 
service connection for hearing loss of his left ear was 
denied.  The letter did not refer to the veteran's claim for 
service connection for brain damage. 

In December 2001, the veteran requested that his claim be 
reopened.  In a January 2002 rating decision, the RO again 
declined to reopen the veteran's claim for brain damage.  In 
March 2002 the RO received the veteran's Notice of 
Disagreement.  In August 2002 the veteran submitted a timely 
Substantive Appeal of the RO's decision.  




REMAND


The veteran is ultimately seeking entitlement to service 
connection for brain damage.  The matter presently before the 
Board involves whether he has submitted new and material 
evidence which is sufficient to reopen his previously-denied 
claim. 

For reasons expressed below, the Board believes that a remand 
is required.  

VCAA notice

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)].  The VCAA generally applies to 
all pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  

Among other directives, the VCAA expanded the duty of VA to 
notify claimants and their representatives with respect to 
providing requisite evidence.  See 38 U.S.C. § 5103. As part 
of the notice, VA is to specifically inform the claimant and 
the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) [a letter from VA to a claimant describing evidence 
potentially helpful to the claimant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

With respect to this issue, which involves the matter of 
submission of new and material evidence, although VA's duty 
to assist appears to be circumscribed the notice provisions 
of the VCAA are still applicable.  The decision in Quartuccio 
made it clear that the notice provisions of the VCAA apply to 
cases, such as this one, in which the issue revolves around 
whether new and material evidence has been received to reopen 
a previously denied claim.

In this case, the veteran has not been notified of the 
evidence required to substantiate his claim for service 
connection for brain damage, as required by the VCAA.  In 
addition to informing the veteran of the evidence needed to 
substantiate his claim, VA is required to inform him of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  See 38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), decided on May 1, 
2003, the United States Court of Appeals for the Federal 
Circuit held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  Thus, if the record has a 
procedural defect with respect to the notice required under 
the VCAA, this may no longer be cured by the Board.  
Accordingly, the Board must remand the case because the 
record does not show that the veteran was provided adequate 
notice under the VCAA and the Board is without authority to 
do so.  

Duty to assist

As alluded to above, VA's statutory duty to assist claimants 
appears to be circumscribed in cases, such as this, in which 
the issue involves the submission of new and material 
evidence.  The VCAA appears to have left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the VCAA shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See 38 U.S.C. § 5103A(f).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A.

 Notwithstanding the above, the Board believes that certain 
VA records should be obtained at this stage of the 
proceedings, if they in fact exist.

The veteran contended in his Notice of Disagreement and his 
substantive appeal that he had computer axial tomography, or 
CAT scan, which showed brain damage.  The veteran claims that 
underwent the CAT scan at the VAMC Tuskegee, Alabama, either 
in June or July 2001.  Although the treatment records in the 
claims file from VAMC Tuskegee, Alabama do not contain any 
evidence of a CAT scan performed on the veteran, the record 
does not show any evidence that such records were 
specifically requested by the RO.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) [VA is deemed to have constructive 
knowledge of all VA records and such records are considered 
evidence of record at the time a decision is made]; 
VAOPGCPREC 12-95 ["...an (agency of original jurisdiction's) 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually before the 
AOJ, may constitute clear and unmistakable error . . . ."].

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, for the 
reasons shown above the case is again remanded to Veterans 
Benefits Administration (VBA) for the following development:

1.  VBA must then review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  

2.  The veteran should be contacted and asked to 
provide the names and locations of all health 
care providers who have examined or treated him 
for brain damage and/or psychiatric problems 
since his discharge from military service.  VBA 
should then attempt to secure all such records, 
including any CAT scan reports from VAMC 
Tuskegee and VAMC Ann Arbor.  Any records so 
obtained should be associated with the veteran's 
VA claims folder.  

3.  VBA should then re-adjudicate the claim.  If 
additional development of the evidence is 
required, such should be accomplished.  The 
veteran and his representative should be duly 
informed of the decision and accorded an 
appropriate opportunity for response.  If the 
decision is unfavorable to the veteran, the case 
should be returned to the Board for further 
proceedings.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs  
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




